Graffeo, J.
Appeal from an order of the Family Court of Warren County (Austin, J.), entered July 27, 1995, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, for an upward modification of child support.
The parties to this action were divorced in December 1987. Pursuant to the terms of the divorce judgment, respondent was directed to pay child support in the amount of $50 per week for each of their two children. Petitioner filed a separate petition in April 1995 seeking an upward modification of the support order based on an alleged change of circumstances. At the conclusion of the hearing, Family Court granted petitioner’s application for child support modification, ordering payments in the amount of $65 .per week for each child (an increase of $15 per week) effective April 26, 1995. Respondent appeals.
Pursuant to Family Court Act § 1113, an appeal must be taken no later than 30 days after the entry and service of the order.* The record demonstrates that the order was signed, entered and served by Family Court on July 27, 1995. Respondent did not file his notice of appeal until October 10, 1995, well after the prescribed time in which to take an appeal. Therefore, respondent’s appeal must be dismissed (cf., Matter of Yamoussa M., 220 AD2d 138; cf., Carella v King, 198 AD2d 567).
*574Cardona, P. J., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, without costs.

 Family Court Act § 1113 was amended by the Laws of 1997 (ch 461), but the new provisions apply to orders issued on or after January 1, 1998 and are therefore inapplicable to this case.